DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Claims 20, 22-35 are pending. The amendment filed on 10/08/2021 has been entered. Claim 20 is withdrawn. Newly added claims 22-35 are under consideration. The rejection of record dated 06/11/2021 is withdrawn. Applicants arguments dated 10/08/2021 are persuasive.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Frank Occhiuti on 02/18/2022.
The application has been amended as follows: 
In the claims
Claim 20 is canceled.
The following claims have been rewritten as follows:
22.       A method for producing myocardial cells from human pluripotent stem cells in vitro, the method comprising: 
preparing a cell culture of human pluripotent stem cells;
(A) 	culturing the human pluripotent stem cells for about 2 days on a first culture medium consisting of a synthetic peptide, Bone Morphogenetic Protein 4 (BMP4) and Fibroblast Growth Factor 2 (FGF2) in a culture medium, wherein the synthetic peptide comprises: a myocardial cell differentiation-inducing peptide sequence consisting of the amino 
(B)	culturing the cells provided by (A), for about 3 days, on a second culture medium containing the synthetic peptide in a culture medium;
(C)	culturing the cells provided by (B), for about 2 days, on a third culture medium containing the synthetic peptide, BMP4, and FGF2 to provide differentiated myocardial cells exhibiting increased levels of expression of at least one or two myocardial cell marker genes selected from the group consisting of myosin heavy chain (MHC), cardiac Troponin T (cTnT), tropomyosin (TM), and connexin 43 (Cx43) as compared to control cells; 
(D) 	separating the differentiated myocardial cells exhibiting said myocardial cell marker from the cells provided after the culture of step (C); and
E)	harvesting the separated myocardial cells.

24.	The method for producing myocardial cells according to claim 22, wherein between the culture step (C) and the step (D), further comprising the following culture steps consisting of (F), (G), and (H):
(F) 	culturing the cells provided by (C), for about 3 days, on a fourth culture medium containing BMP4, and FGF2 in a culture medium;
(G) 	culturing the cells provided by (F), for about 5 days, on a fifth culture medium containing Hepatocyte Growth Factor (HGF) in a culture medium; and,
(H)	 culturing the cells provided by (G), for an indicated period of time, on a sixth culture medium containing oncostatin M in a culture medium.


33.	The method for producing myocardial cells according to claim 24, wherein the FGF2 of culture step (F) is in a RPMI1640 culture medium.
34.	The method for producing myocardial cells according to claim 24, wherein the HGF of culture step (G) is in a RPMI 1640 culture medium.
Conclusion
Claims 22-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or suggest producing myocardial cells from human pluripotent stem cells in vitro, in culture medium consisting of a synthetic peptide, Bone Morphogenetic Protein 4 (BMP4) and Fibroblast Growth Factor 2 (FGF2) in a culture medium, wherein the synthetic peptide comprises: a myocardial cell differentiation-inducing peptide sequence consisting of the amino acid sequence of SEQ ID NO: 16 or the amino acid sequence of SEQ ID NO: 17, and a membrane permeable peptide sequence consisting of the amino acid sequence of SEQ ID NO: 7; and the total number of amino acid residues constituting the synthetic peptide is not more than 50. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632